                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION


 HARVEY BERNARD SANTURE,

        Plaintiff,
                                                                     Case No. 1:17-cv-923
 v.
                                                                     HON. JANET T. NEFF
 HEIDI WASHINGTON, et al.,

        Defendants.
 ____________________________/


                                    OPINION AND ORDER

       This is a prisoner civil rights action filed pursuant to 42 U.S.C. § 1983. Defendant Platte,

the remaining Defendant in this case, filed a motion for summary judgment on Plaintiff’s Eighth

Amendment excessive force claims, the only claims remaining in this case. The matter was

referred to the Magistrate Judge, who issued a Report and Recommendation (R&R) on April 2,

2019, recommending that this Court grant the motion and close this case. The matter is presently

before the Court on Plaintiff’s objections to the Report and Recommendation. In accordance with

28 U.S.C. § 636(b)(1) and FED. R. CIV. P. 72(b)(3), the Court has performed de novo consideration

of those portions of the Report and Recommendation to which objections have been made. The

Court denies the objections and issues this Opinion and Order.

       Plaintiff’s Eighth Amendment excessive force claims are based on his allegations that on

May 18, 2016 and again on May 7, 2017, Defendant Platte closed the cell door on Plaintiff’s foot,

causing serious injury to Plaintiff’s foot. The Magistrate Judge determined that, based on the

evidence in the record, Plaintiff cannot satisfy either the objective or subjective component of the
claims (R&R, ECF No. 57 at PageID.609). With regard to the objective component, the Magistrate

Judge pointed out that Defendants submitted evidence that when encountering an object in its path,

the cell doors in question apply “very limited pressure” and if such pressure is unsuccessful in

dislodging the obstruction, then the door “will quickly stop moving” (id. at PageID.610). The

Magistrate Judge indicated that Plaintiff had presented no evidence to the contrary (id.). Further,

the Magistrate Judge determined that the record revealed that Plaintiff suffered his foot injury

almost two months before the May 18, 2016 incident at issue (R&R, ECF No. 57 at PageID.610).

Again, the Magistrate Judge indicated that Plaintiff had presented no evidence to the contrary and

no evidence indicating that his foot injury was exacerbated as a result of allegedly being shut in

his cell door on the dates in question (id.). The Magistrate Judge concluded that “[t]he evidence

before the Court, therefore, reveals that Plaintiff experienced at most a de minimis application of

force which simply fails to implicate the Eighth Amendment” (id.).

        With respect to the subjective component of the analysis, the Magistrate Judge pointed out

that Plaintiff conceded in his October 16, 2018 deposition testimony, which was attached to

Plaintiff’s response, that “he has no evidence establishing that Defendant Platte, before making the

decision to close the unit’s cell doors, knew that Plaintiff was standing in the doorway of his cell

or was otherwise incapable of exiting his cell before being struck by his cell door” (R&R, ECF

No. 57 at PageID.610). Thus, the Magistrate Judge concluded that Plaintiff cannot establish that

Defendant’s act of closing the cell doors, which allegedly resulted in Plaintiff’s foot being struck,

was an act of “obduracy and wantonness,” as opposed to merely an “inadvertence or error in good

faith” (id.).

        In his objections, Plaintiff asserts that a genuine issue of material fact exists as to whether

Defendant is responsible for Plaintiff’s foot injury (Pl.’s Objs., ECF No. 58 at PageID.618-622).



                                                  2
Plaintiff attaches to his objections an affidavit from himself, dated April 15, 2019, in which

Plaintiff similarly asserts that a genuine issue of material fact exists as to whether Defendant is

responsible for Plaintiff’s foot injury (ECF No. 58-1). Plaintiff’s affidavit relies on allegations he

presented in a grievance that Defendant “knew that he closed the cell door on Plaintiff’s foot but

lied when confronted about it” (Aff. ¶ 6, ECF No. 58-1 at PageID.629). Plaintiff references another

grievance in which he alleged that Defendant is responsible for his foot injury (Aff. ¶ 7, ECF No.

58-1 at PageID.630).

       Plaintiff’s objections, which reiterate—sometimes verbatim—the response he filed in

opposition to Defendant’s motion for summary judgment (ECF No. 55), fail to demonstrate any

factual or legal error by the Magistrate Judge. And, even assuming the propriety of the timing of

Plaintiff’s attached affidavit, the affidavit does not alter the Magistrate Judge’s analysis or ultimate

conclusion. Plaintiff’s affidavit does not address, let alone refute, the evidence that Defendant

submitted about the manner in which the cell doors operate or Plaintiff’s deposition testimony. In

short, Plaintiff’s objections are properly denied.

       Accordingly, this Court adopts the Magistrate Judge’s Report and Recommendation as the

Opinion of this Court. Because this Opinion and Order resolves the last pending claim in this case,

a Judgment will also be entered. See FED. R. CIV. P. 58. Because this action was filed in forma

pauperis, this Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an appeal of this decision

would not be taken in good faith. See McGore v. Wrigglesworth, 114 F.3d 601, 610 (6th Cir.

1997), overruled on other grounds by Jones v. Bock, 549 U.S. 199, 206, 211-12 (2007). Therefore:

       IT IS HEREBY ORDERED that the Objections (ECF No. 58) are DENIED and the

Report and Recommendation of the Magistrate Judge (ECF No. 57) is APPROVED and

ADOPTED as the Opinion of the Court.



                                                     3
       IT IS FURTHER ORDERED that Defendant Platte’s Motion for Summary Judgment

(ECF No. 51) is GRANTED.

       IT IS FURTHER ORDERED that this Court certifies pursuant to 28 U.S.C. § 1915(a)(3)

that an appeal of this decision would not be taken in good faith.



Dated: September 25, 2019                                      /s/ Janet T. Neff
                                                             JANET T. NEFF
                                                             United States District Judge




                                                 4
